oO ON DO oa FF W DY —

NO DRO PO PDP NP PNP PNP NM NM AS AB BS a a eae eam es eS |
oN DO FBP WOW NY | CO oO WBN OO Oa FB WO NYO —|— OS

ase 2:20-cv-11816-JWH-AGR Document 8 Filed 03/23/21 Page1lofi Page ID #:30

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
JUAN CARLOS GUADARRAMA, NO. CV 20-11816-JWH (AGR)

Petitioner,
JUDGMENT
V.
THE PEOPLE OF CALIFORNIA,

Respondent.

 

Pursuant to the Order of Dismissal,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

CY

N JOHN W. HOLCOMB
United States District Judge

denied and dismissed without prejudice.

DATED: March 23, 2021

 

 
